                                                                      i~; ORIGIN;~L
           Case 1:18-mj-05710-UA Document 17 Filed 11/08/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------)(
 UNITED STATES OF AMERICA

                            v.                                Affirmation in Support of
                                                              Application for Order of Continuance
 JORGE RODRIGUEZ LOPEZ,
                                                                                     18 Mag. 5710
                                     Defendant.
 -------------------------------------------------------)(


State of New York                                    )
County of New York                                   : ss.:
Southern District of New York                        )

        Thane Rehn, pursuant to Title 28, United States Code, Section 1746, hereby declares under

penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or infonnation

would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

        2. The defendant was charged in a complaint dated July 3, 2018, with violations of Title

21, United States Code, Sections 846, 812, 841(a)(l), and 841(b)(l)(A), and Title 18, Untied States

Code, Section 1956(h). The defendant was arrested on July 9, 2018, and was presented before

Magistrate Judge Sarah Netburn on July 9, 2018. The defendant was represented by Ezra Spilke,

Esq. and ordered detained.

        3. At the initial presentment, defense counsel consented to a waiver of his client's right

pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within

14 days of the initial appearance. Accordingly, under the Speedy Trial Act the Government
         Case 1:18-mj-05710-UA Document 17 Filed 11/08/18 Page 2 of 2




initially had until August 8, 2018 within which to file an indictment or information. On August 8,

2018, Magistrate Judge Katharine H. Parker entered an Order of Continuance extending this date

until September 7, 2018. On September 7, 2018, Magistrate Judge Henry Pitman entered an Order

of Continuance extending this date until October 9, 2018. On October 9, 2018, Magistrate Judge

James L. Cott entered an Order of Continuance extending this date until November 8, 2018.

       4. Defense counsel and I have had discussions regarding a possible disposition of this case

beginning July 9, 2018, and continuing to as recently as November 7, 2018. The negotiations have

not been completed and we plan to continue our discussions, but do not anticipate a resolution

before the deadline under the Speedy Trial Act expires on November 8, 2018.

       5. Therefore, the Government is requesting a 30-day continuance until December 10, 2018,

to continue the foregoing discussions and reach a disposition of this matter. On November 7, 2018,

I personally spoke with defense counsel who specifically consented to this request.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       November 8, 2018



                                              ·~--~St        fa,{i/
                                             Thane Rehn
                                             Assistant United States Attorney
                                             212-63 7-2354




                                                2
